Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-32 are pending as of the amendments filed on 12/22/20. Claims 1-20 have been canceled. 
The rejection of claims 21-24 under 35 USC 112(a) for lack of enablement is withdrawn in view of the amendments and evidence shown in the 1.132 declaration of Dr. Tony Durst, filed on 12/22/20.
The rejection of claims 21-32 under 35 USC 112(b) is withdrawn in consideration of the amendments. 
A new rejection for nonstatutory double patenting is made upon consideration of the amendments to the claims, discussed below.

Claims 21-32 were examined. Claims 21-23, 25, and 31 are rejected. Claims 24, 26-30, and 32 are objected to.

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-23, 25, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-11, and 19 of U.S. Patent No. 10556853. The instant claims are drawn to a method for reducing the severity of convulsant activity comprising administering to a subject a therapeutically effective amount of a compound of formula (II) wherein R1=R2=H or methyl; and R3=. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 The claims of US ‘853 are drawn to a method for reducing the severity of convulsant activity comprising administering a therapeutically effective amount of a compound of formula (I): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R3 includes H, fluoro, OH, and OCH3; and R4 includes H, methyl, OCH3. The instant claims and the claims of US ‘853 are both drawn to reducing the severity of convulsant activity comprising administering compounds that overlap structurally; for instance, the instantly claimed method encompassing administering compounds wherein R3 is phenyl, either unsubstituted or substituted with methyl, hydroxyl, fluoro, methoxy, while the claims of US ‘853 also encompass administering a compound wherein R3, R4 of formula I are both hydrogen (thereby an unsubstituted phenyl ring attached to the core ring), or fluoro, hydroxyl, 
It is noted that a restriction requirement was made during prosecution of US ‘853 (formerly 15866924) between methods of treatment with compounds of formula I and II, and the instant application is a division of 15866924. While double patenting rejections are normally prohibited in divisional applications, this prohibition doesn’t exist when the inventions claimed in the parent and divisional application are the same; see MPEP 804.01. In this case, the claims as amended encompass administering compounds that overlap considerably with those delivered in the claimed method of US ‘853, thus necessitating this rejection. 

Claim Objection
Claims 24, 26-30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Conclusion
Claims 21-23, 25, and 31 are rejected. Claims 24, 26-30, and 32 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SARAH PIHONAK/Primary Examiner, Art Unit 1627